internal_revenue_service number release date index number ----------------------- ------------- ---------------------------------------------------- ---------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-143028-14 date may legend taxpayer ------------------------------------------------- ----------------------------------------------------- ------------------------------------- -------------------------------------------------------------- ------------------------------------------------------ --------------- ------------- ------------ ---------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------- ----------------------- corp corp corp state state state project tax years dear ----------------- this letter responds to a request for a ruling dated date submitted on behalf of taxpayer by your authorized representatives taxpayer plr-143028-14 requested a ruling that payments received by taxpayer for certain electric transmission system upgrades are contributions in aid of construction under sec_118 of the internal_revenue_code the relevant facts as represented in your submission are set forth below taxpayer a state corporation is an electric utility primarily engaged in the transmission and distribution of electric energy in state corp a state limited_liability_company is a regional transmission organization authorized by the federal energy regulatory commission ferc to coordinate the movement of electricity over the electric transmission system serving several states corp control area corp manages all interconnections of generators merchant transmission facilities and other utility transmission systems connecting with the corp control area including the transmission interconnections of the project with taxpayer corp a state limited_liability_company developed permitted financed built owns and operates the project corp is an independent system operator that is authorized by ferc to coordinate the movement of electricity over the electric transmission system serving state corp control area the project establishes a connection between the regional transmission grids administered by corp and corp the project’s state connection interties to an electric transmission system owned and operated by taxpayer taxpayer’s system in order to establish the intertie between the project and taxpayer’s system corp required taxpayer to construct transmission interconnection facilities and other upgrades to its system upgrades pursuant to agreements among corp taxpayer and corp corp was liable for reimbursing taxpayer for the costs of the upgrades procedurally taxpayer billed the costs of constructing the upgrades to corp and corp billed corp on taxpayer’s behalf taxpayer received reimbursement payments from corp for the construction of the upgrades in the tax years in each applicable tax_year taxpayer reported the payments as taxable_income on its federal tax returns pursuant to ferc rate-making policy taxpayer does not include the cost of the upgrades in its rate base taxpayer wishes to pursue an order from ferc pursuant to section of the federal power act requiring the interconnecting entity namely corp to reimburse taxpayer for income taxes attributable to the upgrade reimbursement payments taxpayer requests a ruling that the payments taxpayer received for the costs of constructing the upgrades are contributions in aid of construction ciacs under sec_118 sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law plr-143028-14 sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 provides that the term contribution_to_the_capital_of_the_taxpayer does not include any contribution_in_aid_of_construction or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides that in the case of a corporation sec_118 provides an exclusion_from_gross_income with respect to any contribution of money or property to the capital of the taxpayer thus if a corporation requires additional funds for conducting its business and obtains such funds through voluntary pro_rata payments by its shareholders the amounts so received being credited to its surplus account or to a special account such amounts do not constitute income although there is no increase in the outstanding shares of stock of the corporation in such a case the payments are in the nature of assessments upon and represent an additional price paid for the shares of stock held by the individual shareholders and will be treated as an addition to and as a part of the operating capital of the company sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of inducing the corporation to locate its business in a particular community or for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to a corporation in consideration for goods or services rendered or to subsidies paid for the purpose of inducing the taxpayer to limit production the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services s rep no 83rd cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the case concerned customer’s payments to a utility company for the estimated cost of constructing service facilities primary power lines plr-143028-14 that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect sec_118 as it now appears in the code was added by section of the tax_reform_act_of_1986 pub_l_no the act the house ways_and_means_committee report for the act explains that property including money is a ciac rather than a capital_contribution if it is transferred to provide or encourage the provision of services to or for the benefit of the person transferring the property h_r rep no 99th cong 1st sess vol c b a utility has received property to encourage the provision of services if the receipt of the property is a prerequisite to the provision of the services if the receipt of the property results in the provision of services earlier than would have been the case had the property not been plr-143028-14 received or if the receipt of the property otherwise causes the transferor to be favored in any way id the payments received by taxpayer were a prerequisite to the provision of services and caused corp the transferor to be favored taxpayer concludes that the payments for the upgrades are ciacs under sec_118 additionally taxpayer represents that the upgrades are compensation_for upgrade construction services provided for corp and do not satisfy all of the required characteristics in chicago burlington quincy railroad co accordingly we rule that the payments taxpayer received for the costs of constructing the upgrades are ciacs under sec_118 and are not contributions to the capital of taxpayer under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely paul f handleman chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
